Citation Nr: 0514625	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a stomach injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In January 2004, the Board 
reopened the veteran's previously denied claim but remanded 
the reopened claim back to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current stomach disorder has not been shown 
to be etiologically related to service.


CONCLUSION OF LAW

A stomach injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  While 
the veteran reported treatment from "Dr. Cartwright" during 
his July 2003 VA Video Conference hearing, he indicated in a 
March 2004 submission that this doctor no longer had his 
treatment records.  See generally Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records), 
quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).
  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in November 2001 and January 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  The veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted November 2001 "duty to assist" letter was 
issued prior to the appealed October 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
peptic ulcers, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During service, the veteran was not specifically treated for 
a stomach injury.  He did sustain a fall in April 1965 that 
resulted in a parietal skull fracture, a basilar skull 
fracture, and a cerebral contusion.  The Board notes that 
service connection is in effect for this injury and for 
resultant headaches and tinnitus, and the veteran has argued 
that it was the cause for his current gastrointestinal 
problems as well.  Although he was hospitalized for twenty 
days following the injury, no gastrointestinal symptomatology 
was noted during that hospitalization.  His July 1966 
separation examination report is negative for any 
gastrointestinal symptomatology as well.

Subsequent to service, the veteran was hospitalized at a VA 
facility in May 1983 with complaints of gas pain.  He was 
noted to have been diagnosed with a hiatus hernia about a 
year ago.  An upper gastrointestinal x-ray series revealed a 
large periesophageal-type hiatal hernia.  In July 1984, the 
veteran was again hospitalized with complaints of recurrent 
heartburn dating back 2.5 years.  During this 
hospitalization, he underwent Nissen fundoplication and 
paraesophageal repair.  Subsequent treatment records indicate 
continued treatment for reflux esophagitis, and he underwent 
paraesophageal hernia repair at a VA facility in September 
1997.  In a February 2004 statement, a VA doctor who had 
treated the veteran noted that his reflux and prolonged 
intubation had caused vocal cord complications, and this 
doctor further indicated that this problem might also be a 
result of the previous paraesophageal hernia.

In accordance with the Board's January 2004 remand, the 
veteran was afforded a VA gastrointestinal examination in 
September 2004, with an examiner who reviewed his claims 
file.  Testing performed in conjunction with this examination 
included an esophagogastroduodenoscopy (EGD), which revealed 
mild inflammation in the distal esophagus; and a direct 
laryngoscopy, which showed evidence of laryngeal edema.  The 
examiner rendered assessments of gastroesophageal reflux 
disease (GERD) and a history of a paraesophageal hiatus 
hernia, status post repair in 1984 and 1997.  

The examiner further noted that GERD may complicate the 
hiatal hernia and that the etiology of the hiatal hernia was 
"unclear and speculative."  While the examiner noted that 
trauma has been implicated in select hiatal hernia cases, no 
abdominal trauma, let alone "sufficient enough" trauma, was 
shown by the veteran's medical records to have resulted in 
the development of such a disorder.  Moreover, although there 
was theoretical support in medical literature for an abrupt 
increase in intrathoracic or intraabdominal pressure causing 
a hiatal hernia, as might be expected in a fall, the examiner 
was "unable to definitively relate [the veteran's] service[-
]connected fall to his current problems with hiatal hernia 
and resulting GERD."

In this case, the Board finds no medical evidence of record 
whatsoever supporting the conclusion that the veteran's 
current gastrointestinal problems, including GERD and a 
hiatal hernia, are in any way related to service.  While the 
veteran has argued that the fall resulting in his head injury 
in 1965 also caused a stomach injury, he has presented no 
medical evidence to that effect.  Moreover, the VA examiner 
who conducted the September 2004 examination concluded that, 
while certain trauma cases could conceivably result in a 
hiatal hernia, there was no record in the claims file of 
sufficient trauma in the veteran's case to support such a 
causal connection.  Finally, the Board notes that there is no 
medical evidence of record indicating treatment for 
gastrointestinal problems until the early 1980s.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the context of a 
service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim is lay evidence, including the testimony of 
the veteran and his son at a July 2003 VA Video Conference 
hearing.  Neither individual, however, has been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
stomach injury, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a stomach 
injury is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


